           Case 2:20-cv-00231-RFB-NJK Document 27 Filed 01/21/21 Page 1 of 1




 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
     DAVID KING,
 7                                                            Case No.: 2:20-cv-00231-RFB-NJK
             Plaintiff,
 8                                                                          ORDER
     v.
 9                                                                      [Docket No. 26]
     DIV HOLDINGS, LLC,
10
             Defendant.
11
12          Pending before the Court is the parties’ notice of settlement in principle and motion to
13 vacate deadlines. Docket No. 26. The parties submit that they have agreed to a settlement in
14 principle and, therefore, ask the Court to vacate all deadlines set forth in its January 13, 2021 order.
15          For good cause shown, the parties’ motion to vacate deadlines, Docket No. 26, is hereby
16 GRANTED. The Court VACATES all deadlines in its order at Docket No. 25. The parties must
17 file dismissal documents no later than February 19, 2021.
18          IT IS SO ORDERED.
19          Dated: January 21, 2021
20                                                                 ______________________________
                                                                   Nancy J. Koppe
21                                                                 United States Magistrate Judge
22
23
24
25
26
27
28

                                                      1
